

115 HJ 89 IH: Authorization for Use of Military Force Against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 89IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Mr. Banks of Indiana (for himself and Mr. Jones) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONTo authorize the use of United States Armed Forces against al-Qaeda, the Taliban, the Islamic State
			 of Iraq and Syria, successor organizations, and associated forces.
	
 Whereas, on September 11, 2001, al-Qaeda committed acts of treacherous violence against the United States and the citizens of the United States;
 Whereas such acts render it both necessary and appropriate that the United States exercise its rights to self-defense and to protect the citizens of the United States both at home and abroad;
 Whereas al-Qaeda and its affiliates continue to represent a threat to the people of the United States and the national security of the United States;
 Whereas the Taliban continues to conduct attacks against people of the United States and allies of the United States, including the Government of Afghanistan;
 Whereas the terrorist organization referred to as the Islamic State of Iraq and Syria (ISIS), also known as the Islamic State in Iraq and the Levant (ISIL), the Islamic State, or Daesh, has systematically targeted, kidnapped, and killed innocent men, women, and children throughout Iraq and Syria;
 Whereas the Islamic State of Iraq and Syria poses a grave threat to the people of Iraq and Syria, the stability of the Middle East, and the national security interests of the United States and allies and partners of the United States;
 Whereas the Islamic State of Iraq and Syria has conducted, supported, and inspired terrorist attacks that have resulted in the murder of people of the United States and allies of the United States;
 Whereas the Islamic State of Iraq and Syria has committed genocide, despicable acts of violence, and mass executions against religious and ethnic minorities who do not subscribe to the depraved, violent, and oppressive ideology of the Islamic State of Iraq and Syria; and
 Whereas the Islamic State of Iraq and Syria has targeted women and girls with horrific acts of violence, including abduction, enslavement, torture, rape, and forced marriage: Now, therefore, be it
		
	
 1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force Against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria.
		2.Authorization for use of United States Armed Forces
 (a)In generalThe President is authorized to use all necessary and appropriate force against al-Qaeda, the Taliban, the Islamic State of Iraq and Syria, successor organizations, and associated forces.
			(b)War powers resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this joint resolution supercedes any requirement of the War Powers Resolution (50 U.S.C. 1541 et seq.).
				3.Authority to detain
 (a)In generalThe authority of the President to use all necessary and appropriate force pursuant to section 2(a) includes the authority for the Armed Forces of the United States to detain, pending disposition under the law of war, persons who are a part of or substantially supported al-Qaeda, the Taliban, the Islamic State of Iraq and Syria, any successor organization, or any associated force of those organizations.
 (b)Disposition under law of warThe disposition of a person under the law of war described in subsection (a) includes the following:
 (1)Detention under the law of war without trial until the end of the hostilities authorized by section 2(a).
 (2)Trial under chapter 47A of title 10, United States Code. (3)Transfer for trial by an alternative court or competent tribunal having lawful jurisdiction.
 (4)Transfer to the custody or control of the person's country of origin, any other foreign country, or any other foreign entity.
				4.Strategy to defeat the Islamic State of Iraq and Syria
 (a)Strategy requiredNot later than 30 days after the date of the enactment of this joint resolution, the President shall submit to the appropriate congressional committees a comprehensive strategy to defeat the Islamic State of Iraq and Syria.
 (b)ElementsThe comprehensive strategy required by subsection (a) shall, at a minimum, detail the following: (1)Vital and important United States national security interests threatened by the Islamic State of Iraq and Syria.
 (2)Strategic and operational objectives. (3)Milestones for assessing progress toward political, diplomatic, development, informational, and military goals.
 (4)Risks for the strategy. (5)Public diplomacy, information operations, and cyber strategies to isolate and delegitimize the Islamic State of Iraq and Syria and its radical Islamist ideology.
 (6)Actual and proposed contributions of coalition partners. (7)Humanitarian assistance and support for displaced civilian populations.
 (8)Mechanisms to cut off or seize the financial support of the Islamic State of Iraq and Syria, including financial transfers, money laundering, oil revenue, human trafficking, sales of looted art and historical artifacts, and other sources of revenue.
 (9)Plans for countering the international travel of terrorists of the Islamic State of Iraq and Syria. (10)Plans for the law of war detention and interrogation of combatants of the Islamic State of Iraq and Syria.
 (11)Plans for sustainable governance and security in areas retaken from the Islamic State of Iraq and Syria.
 (12)An endstate and exit strategy for any planned combat deployment of United States conventional ground forces.
 (13)An estimate of the costs of carrying out the strategy. (14)Plans to inform periodically the people of the United States about the campaign to defeat the Islamic State of Iraq and Syria.
 (c)Form of submissionThe plan submitted under subsection (a) shall be submitted in classified form with an unclassified summary.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.
				5.Reports to Congress
 (a)ReportsNot less frequently than once every 60 days, the President shall submit to Congress a report on matters relevant to this joint resolution, including actions taken pursuant to the exercise of authority granted by this joint resolution.
 (b)Single Consolidated ReportTo the extent that the submission of any report described in subsection (a) coincides with the submission of any other report on matters relevant to this joint resolution otherwise required to be submitted to Congress pursuant to the reporting requirements of the War Powers Resolution, all such reports may be submitted as a single consolidated report to Congress.
			6.Repeal of Authorization for Use of Military Force
 (a)RepealThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby repealed.
 (b)Continuation of ongoing operations and activitiesNothing in this section shall be construed as prohibiting the continuation after the date of the enactment of this joint resolution of operations and activities being carried out under the Authorization for Use of Military Force as of the date of the enactment of this joint resolution.
 7.Repeal of Authorization for Use of Military Force Against IraqThe Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note) is hereby repealed.
		